UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7391



JAMES DAVID FAIRCLOTH, SR.,

                                              Plaintiff - Appellant,

          versus


RANDALL LEE, Superintendent; WADE L. MOSELEY;
ALBERT MOSELEY, Sergeant,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (5:05-ct-00021-FL)


Submitted:   February 21, 2007              Decided:   June 11, 2007


Before WILLIAMS, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James David Faircloth, Sr., Appellant Pro Se. Elizabeth F. Parsons,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James David Faircloth, Sr., appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    Faircloth v. Lee, No. 5:05-ct-00021-FL (E.D.N.C. July 25,

2006).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -